Citation Nr: 1514372	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-18 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for major depressive disorder (MDD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1969 to January 1972.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2013, the Board remanded the issues of entitlement to a rating in excess of 10 percent for major depressive disorder (MDD) and total disability based on individual unemployability (TDIU), the latter issue inferred by the Board pursuant to Rice v. Shinseki.  22 Vet. App. 447 (2009).  A November 2014 rating decision granted a 30 percent rating for MDD from the original effective date, in satisfaction of the Veteran's specific request (see June 2012 substantive appeal).  However, as noted by the RO, the appeal continues based on the inferred issue of TDIU, the denial of which was confirmed in the November 2014 rating decision.  


FINDINGS OF FACT

1.  At no time during the course of the appeal did the Veteran's MDD cause occupational and social impairment with reduced reliability and productivity, with deficiencies in most areas, or that was total.

2.  At no time during the course of the appeal have the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for MDD, in excess of 30 percent, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9434 (2014).

2.  The criteria for TDIU have not been met for any period of time on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in VA letters of October 2009 and September 2013, including what the evidence must show for service connection and individual unemployability.  The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records are a matter of record.  The record shows that the Veteran receives Social Security since retiring; the Board notes there is no indication or assertion that he is in receipt of disability benefits from the Social Security Administration or that the Social Security Administration may have relevant records.  See Golz v. Shinseki, 590 F.3d 1370 (Fed. Cir. 2009).  Neither the Veteran, nor his representative, have alleged to the contrary.

The Veteran was provided with VA examinations in February 2010 and October and November 2014, the reports of which have been associated with the claims file.  As will be explained in more detail below, the Board finds the collective result of these examinations to be thorough and adequate, providing a sound basis upon which to render a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").   

The Veteran was offered the opportunity to present testimony at a hearing before the Board but declined to do so.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Initial Increased Rating

Schedular

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is propriety of the evaluations assigned, evaluation of the medical evidence for the appropriateness of "staged rating" is required.   Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

In October 2009, the Veteran filed a claim seeking service connection for major depressive disorder.  As noted, the Veteran's MDD was rated at 10 percent under 38 C.F.R. § 4.130, DC 9434 from the date his claim was received and was later increased to 30 percent from that same date.  As such, the Board must first consider whether a schedular rating in excess of 30 percent was warranted at any time during the appeal.  

A 30 percent rating is assigned when a veteran's MDD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 50 percent rating is assigned when a veteran's MDD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assigned when a veteran's MDD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's MDD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is currently based upon DSM-V.  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

The Board has carefully reviewed the lay and medical evidence but finds that neither describes social and occupational impairment to the level contemplated by a 50, 70, or 100 percent rating.  

At the outset, the Board notes that the Veteran specifically requested a 30 percent evaluation in his June 2012 substantive appeal; however, he has not indicated since the 30 percent rating was assigned that he desired to withdraw this claim, and his appeal therefore continues.  

In his October 2010 Notice of Disagreement, the Veteran reported that no medication had controlled his symptoms for more than one week, with the effectiveness of the most recent prescription yet to be determined.  The Veteran described unpredictable symptoms, including: starring into nothing, sadness, uselessness, hopelessness, uncontrolled crying, chronic nightmares, cold sweats, sleeplessness, mood swings, and outbursts.  Subsequent statements by the Veteran are similar.

The Veteran's spouse submitted a statement in November 2009, in which she described the Veteran's worsening depression since 2008.  She explained that the medication the Veteran was prescribed did not replace the relief he obtained from running, which he could no longer do as a result of service-connected left knee disability.  In October 2010, she submitted a second statement, which explained that the Veteran's deepening depression made living with him more of a challenge.   

These lay statements are relatively consistent with the medical evidence, including VA treatment records.  In November 2009, VA treatment records show that the Veteran continued with depression and anxiety, not controlled with Paxil alone.  He reported constant anxiety, with panic attacks, and moderate anger.  Suicide risk assessments were performed throughout the month, and the Veteran repeatedly denied current thoughts of self-harm or suicide.  

During a February 2010 VA examination, a mental status evaluation revealed the Veteran to be cooperative and clean, with neat grooming.  He was alert and fully oriented, maintaining eye contact.  Affect was observed to be full and appropriate.  Mood was euthymic.  Speech was of normal rate, rhythm, tone, and volume.  Associations were logical.  Stream of thought was unremarkable, not circumstantial or tangential.  The Veteran denied psychotic symptoms, including paranoia and hallucinations.  Concentration and memory were grossly intact.  Insight and judgment were felt to be good.  Though noting the Veteran's reports of periodic passive suicidal ideation, the VA examiner noted that the Veteran was not isolative or withdrawn at the time of examination, did not feel helpless or hopeless, and was not suicidal.  The Veteran's appetite was noted to be good and his sleep restless.

He described himself as isolative and withdrawn in the past and stated that he had had suicidal ideation, without plan or intent to harm himself.  However, the suicidal thoughts the Veteran described occurred in childhood, after the divorce from his first wife and, most recently, in 1974 due to financial stressors.  The Veteran indicated that his prescription was helpful, leveling out his depressed mood.  The Veteran also indicated that he was home-schooling his youngest son.  

The VA examiner ultimately diagnosed: depression disorder, not otherwise specified, secondary to the left knee medical condition; PTSD, due to childhood trauma and abuse (including panic attacks); and generalized anxiety disorder, related to childhood upbringing.  The VA examiner assigned a GAF score of 60, indicative of moderate difficulty in social, occupational, or school functioning, which trended towards the mild range of symptomatology.  

In April 2010 VA treatment records, the Veteran presented with complaint that his depression medication not working.  He stated that lately, he gets "down" if he lets himself think ("stinking thinking") "like there's not anything worth doing."  He described himself as "a bottle of anger capped with fear."  The treating provider indicated that the Veteran was well groomed and clean.  He answered questions appropriately; speech, with normal volume, was not pressured; and there was no tangential thinking.

In August 2010, the Veteran presented for VA treatment, noting an increase in depression.  A Beck Depression Inventory at that time was consistent with a severe level of depression.  A suicide risk assessment was performed in October 2010.  The Veteran indicated that he was not hopeless about the present or future, and he denied thoughts about taking his own life.

During an August 2012 VA psychotherapy session, the Veteran endorsed poor short-term memory, anger/hostility, impulsivity, and a past history of violence.  He denied suicidal ideation and reported good social support.  A Beck Depression Inventory at that time was consistent with a severe level of depression, which he described as "comes and goes."  VA treatment records from April 2014 show denial of thoughts of self-harm.  

During an October 2014 VA examination, the VA examiner diagnosed multiple acquired psychiatric disorders.  Though indicating the ability to differentiate relative symptomatology for each diagnosis, she nonetheless stated that the symptoms of the Veteran's service connected MDD and his nonservice connected PTSD overlapped significantly.  Moreover, she was unable to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  She identified insomnia, nightmares, poor concentration, loss of interests, chronic thoughts of death, and chronic dysphoric mood.  Consequently, as there has effectively been an inability to differentiate the Veteran's psychiatric symptomatology, the RO considered, and the Board now considers the entire disability picture related to all mental health diagnoses in rendering this decision.  See Mittleider v. West, 11 Vet.App. 181, 182 (1998) (when effects of service-connected and non-service-connected disabilities cannot be separated, reasonable doubt requires that the signs and symptoms should be attributed to the service-connected disabilities).

At the examination, the Veteran was cooperative, fully oriented, and appropriately dressed to the weather, in casual but neat clothing.  Grooming and hygiene were adequate.  The Veteran's responses to interview queries were detailed with intact recall of dates and events.  The Veteran could attend to and concentrate on the questions being asked without difficulty.  Observation revealed no obvious deficits in the Veteran's speed of cognitive processing, mental efficiency, or visuomotor integration.  The Veteran's spontaneous speech was clear and coherent and showed no evidence of a formal thought disorder or psychotic process.  The Veteran did not demonstrate ideas of reference, delusions or hallucinations.  His thinking appeared linear and goal directed.  The Veteran's speech itself was of normal cadence, rate, and volume; his  mood was euthymic; and his affect was appropriate and stable.
There was no evidence of affective dysregulation.  The Veteran's insight and judgment appeared within normal limits.

A Montreal Cognitive Assessment (MOCA) was performed, measuring areas of cognition such as visuospatial/executive functions, naming, attention, verbal memory, language, abstraction, and orientation.  The Veteran scored 27/30 (a score above 26 considered normal), with the only missed items involved recall and attention. 

The Veteran is currently married, and has been throughout the course of his appeal, with four children.  He reported having friends in another state and close acquaintances at home, indicating that he and his wife did not have energy to make new friends due to the attention their children required.  Leisure activities included foraging for nuts and fruit, writing, and reading.  The Veteran stated that he felt the medications detrimentally impacted his concentration and memory, and, they were of increasingly less benefit.  The Veteran described exceling at every job he had held, due to his strong work ethic; and he denied having ever taken any time off due to illness, nor would he.  When asked about anger in the workplace, the Veteran responded that he could not handle gossip or bullies.  The Veteran reported experiencing panic attacks when he had trouble with his children or when he received medical bills.  He also reported irritability toward those who are irritable with him, without outbursts.  The Veteran denied suicide attempts but endorsed suicidal thoughts twice per month, when things got too difficult (e.g. with the kids or bills).  Helping others gave the Veteran satisfaction and he endorsed loving feelings for his wife and daughter.

The VA examiner documented the following symptoms related to the diagnoses: anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, and suicidal ideation.  She summarized the level of occupational impairment with regard to all mental health diagnoses as mild or transient, with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, and assigned a GAF score of 68, representative of mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well-both consistent with the 10 percent evaluation criteria.

Consistent with regular VA psychiatry notes from 2011 through 2013, VA treatment records from November 2014 indicate that the Veteran has consistently been fully oriented and appropriately groomed, with normal rate and rhythm of speech.  His affect has been found to be congruent with depressed and anxious mood.  His thought processes and association have been normal, without unusual content.  Insight and judgment were noted to be good, and memory was intact.  The Veteran denied suicidal or violent ideations and was assessed a low imminent and low chronic suicide risk.  Symptoms associated with the Veteran's MDD were insomnia, anhedonia, depressed mood, and hopelessness, while symptoms associated with PTSD included: anhedonia, insomnia, hyperstartle, hypervigilance, irritation, agitation, anger, anxiety, depressed mood, flashbacks, nightmares and avoidance.

Based on all of the evidence of record, the overall disability picture most closely approximates the 30 percent evaluation that has been assigned throughout the pendency of the claim and appeal.  Essentially, the evidence of record does not show that the Veteran's service-connected psychiatric disability causes either reduced reliability and productivity or impairment in most areas, but rather causes only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The Veteran's behavior, self-care, and conversation have been appropriate throughout the entirety of the appeal.  Moreover, the record indicates that while consistently recurrent, the Veteran's mental health symptoms tend to be predominantly intermittent.  For example, panic attacks were reported to occur in response to difficulties with children or finances, irritability only manifested in reciprocal situations, depression was reported to come and go, and the Veteran was noted to have a euthymic mood during both VA examinations.  Furthermore, there is no compelling evidence of impaired family relations, impaired judgment, or impaired thinking due to mental health illness.

Additionally, as the Veteran reported maintaining friendships, close acquaintances, and his marriage, the evidence does not show total social impairment.  Moreover, the evidence does not show that mental health illness totally precludes occupational functioning; the VA examiners, in February 2010 and October 2014, implicitly found as much, in their overall characterization of the extent of disability.  In fact, the latter examination resulted in the opinion that all service-connected disabilities did not result in complete occupational impairment.

The Veteran's symptoms also do not more closely approximate the inexhaustive list of symptoms specifically identified in the rating schedule as representative of impairment warranting a 50, 70, or 100 percent evaluation.  Of symptoms enumerated in the rating schedule and identified by the VA examiner, all but one coincide with the 30-percent level.  The remaining symptom, suicidal ideation, coincides with a 70 percent evaluation.  The Veteran reported passive thoughts of suicide during both VA examinations.  Yet, as detailed above, VA treatment records have consistently, over the entirety of the appeal period, shown the Veteran's denial of suicidal thoughts.  The Board concludes that the overall disability picture, when viewed through the entire record, does not warrant elevation to the next higher, 50 percent evaluation, in light of this single symptom, as reported during VA examination.  As was explained in Vazquez-Claudio, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See 713 F.3d at 118.  Here, while one symptom of a 70 percent rating was mentioned, the totality of the Veteran's psychiatric symptomatology and the impact upon his functioning is clearly more commensurate with the 30 percent schedular rating that has been assigned. 

Here, as described, the Veteran's psychiatric symptomatology simply has not risen to the level, or been shown to cause the impairment necessary to warrant such a higher rating.

Consequently, as detailed above, the Veteran's symptoms most closely approximate a 30 percent rating or, in other words, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Therefore, the weight of evidence does not establish a schedular rating in excess of 30 percent.

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected anxiety disorder with PTSD symptoms are adequate in this case.  The Veteran's primary symptoms include anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, and suicidal ideation, which cause occupational and social impairment.  However, all of these symptoms are contemplated in the schedular ratings that are assigned, and the rating schedule provides higher ratings for instances of increased severity of the Veteran's disabilities.  The VA examiner, in October 2014, expressly discounted any other symptoms attributable to MDD.  Moreover, the schedular rating criteria and case law directs that in psychiatric claims VA must contemplate all of a veteran's psychiatric symptomatology and then determine how the symptomatology impacts his occupational and social functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the schedular rating criteria by definition reasonably describes the Veteran's disability level and symptomatology, because the Board has reviewed all of his psychiatric symptoms and then weighed how they impact his occupational and social functioning in assigning a schedular rating.  As such, the assigned schedular evaluations are adequate.  

III.  TDIU

The Veteran filed a claim for service connection of depression secondary to his service-connected left knee disability in October 2009 and, in a June 2012 statement received during the appeal of the downstream issue of the evaluation assigned for MDD, specifically stated that he was no longer employed due to mental health symptoms, which has ultimately resulted in consideration of TDIU.  

Total disability compensation ratings may be assigned under the provisions of § 3.340.  38 C.F.R. § 3.341.  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Neither the effect of nonservice-connected disabilities nor of the Veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Such total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

The Veteran is currently service connected for: MDD, rated at 30 percent; lumbar DDD and facet arthritis, L5-S1, with spondylolisthesis, rated at 20 percent; and left knee surgical scar, rated at 10 percent.  The Veteran also had a 20 percent rating for residuals of a left knee meniscectomy, including posttraumatic degenerative arthritis; he recently underwent TKA and is, therefore, in receipt of a temporary and total evaluation from October 2014 until December 2015, at which time the rating schedule provides for a minimum 30 percent evaluation.  

All of the Veteran's service connected disabilities, as identified above, are secondary to the left knee disability.  Based on the regulatory provision that allows for the combination of disabilities resulting from a common etiology into a single disability, the Veteran has a single 60 percent evaluation and meets the threshold percentage requirements for schedular TDIU throughout the pendency of this claim and appeal.  See 38 C.F.R. § 4.16(a)(2).

Marginal employment shall not be considered substantially gainful.  Id. at (a). Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis, when earned annual income exceeds the poverty threshold.  Id.

The preponderance of evidence is against a finding that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.  The Veteran provided an October 2009 statement from a representative of an organization for which he would volunteer in 2009.  His responsibilities included grooming and saddling horses and leading clients through exercises and on trail rides.  The representative indicated that the Veteran had to curtail his involvement until such time as his pain and mobility improved.  

In a VA form 21-8940, received October 2013, the Veteran indicated completing four years of college and last working full time in approximately 2003, as a federal investigator.  He worked various part time jobs since, with reported income below what is considered substantially gainful employment from 2007 to 2011.  He last worked in November 2011, as a telemarketer, and indicated that he did not leave that job due to disability.  Up until that time, the Veteran reported that he had not missed any time from work due to illness.  Appended to the VA form was an extensive job search history through April 2012.

In an October 2013 statement, the Veteran described quitting a job that involved stocking shelves, due to pain, and, consistent with a June 2012 statement, he detailed leaving a job as a shuttle driver because of difficulty remaining pleasant or operating machinery when suddenly overcome with anxiety, depression, or rage.  He later stated candidly that he was let go from the position as a shuttle driver, in light of a reorganization.  The Veteran reported leaving the telemarketing job because he could not focus sufficiently to perform the multitasking required.  Other lay statements provided by the Veteran do not go directly to his capacity for employment.

During February 2010 VA examination, the Veteran reported retiring early after a 25 year career.  Subsequently, the Veteran and his wife attempted unsuccessfully to start a number of businesses.  The VA examiner assigned a GAF score of 60, indicative of moderate difficulty in occupational or school functioning.  

During October 2014 VA examination, the examiner, a physician, opined that it is less likely than not that all the Veteran's service connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  She summarized the level of occupational impairment with regard to all mental health diagnoses as mild or transient, with  decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, and assigned a GAF score of 68, representative of mild psychiatric symptomatology causing some difficulty in occupational or school functioning, but generally functioning pretty well.

During a November 2014 examination, the VA examiner found that the lumbar spine disability impacted his ability to work, indicating that physical and sedentary employment would be impaired.  Clarifying the assessment, he stated that the Veteran would have limited ability to perform repetitive bending, lifting and carrying more than twenty pounds, or prolonged lying on his back.  

The Board appreciates that the Veteran submitted a November 2014 letter, which requests that the results from the VA examination that month not be considered because of the debilitating effects of pain medication in the aftermath of knee surgery the preceding month.  However, the Board will not now indeterminately delay a decision in this case, particularly since the Board questions the complete irrelevance of the medical opinion regarding unemployability.  The Veteran informed the VA examiner of his current medication.  The VA examination was based, not only on the Veteran's physical examination, but also on a review of the Veteran's claims file and medical record.  The VA examination results are consistent with VA treatment records regarding general functional capacity, as well.  For example, a July 2014 treatment note documents constant knee and back pain-made worse by standing, movement, and exercise-that interferes with work.  

Even so, the Board finds that the November 2014 medical opinion is not necessary to resolve the instant matter.  The October 2010 VA examination, completed by a physician prior to the knee surgery, contains an opinion relative to all service-connected disabilities. 

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2.").

The Board ultimately concludes that the Veteran's physical and psychiatric limitations do not preclude substantially gainful employment.  Indeed, problems with employment are to be expected with the service-connected disabilities, manifested to the Veteran's severity.  The rating schedule is specifically designed to compensate for the average impairment in earning capacity.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses.  Id.  Illustratively, MDD of the Veteran's severity-the 30 percent rating he currently receives-is specifically assigned when psychiatric symptomatology causes occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  38 C.F.R. § 4.130.  

Consequently, the Board, as finder of fact, finds that it has before it an adequately developed and sufficiently detailed record to make a well-informed determination, based on the evidence of record at this time.  The Veteran's diligent pursuit of employment is inconsistent with the functional incapacity for work.  The inability to obtain a job due to market conditions, for example, is not synonymous with disability precluding employment.  Also, objective cognitive testing was within the normal range.  There is no medical evidence which suggests that the Veteran's service-connected disabilities preclude employment; the October 2014 medical opinion to the contrary is uncontroverted by other medical evidence of record.  The Board finds that the weight of the evidence simply does not show that the Veteran's disabilities, either individually or collectively, preclude substantially gainful employment.  Nothing in this decision precludes the Veteran from reapplying for the benefit at a later date, at his discretion, once a baseline is reached subsequent to recent left knee surgery.

In summary, based on the record as described above, the evidence is against assigning a higher schedular rating for any disability during the pendency of the appeal and against referring the case for extraschedular consideration.  Also, the Veteran is not shown to be unable obtain or maintain substantially gainful employment on account of his service-connected disabilities.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, all appeal issues are denied.  


ORDER

A rating in excess of 30 percent for MDD is denied.

TDIU is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


